Citation Nr: 0837118	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to October 12, 2004 
for the assignment of a 50 percent evaluation for major 
depression with co-diagnosis of post-traumatic stress 
disorder (PTSD) to include an earlier effective date for an 
intermediate staged rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her father



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1990, from October 1993 to May 12, 1994, and from July 1994 
to October 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

Following the veteran's (and her father's) testimony before 
the undersigned Veterans Law Judge (VLJ) in a hearing at the 
Board in Washington, D.C. in October 2007, the Board remanded 
the issue on appeal back to the RO for further development of 
the record in May 2008.

The Board is aware that the remand portion included in the 
May 2008 decision instructed the RO to adjudicate the 
veteran's claim of clear and unmistakable error (CUE) in a 
prior rating decision before adjudicating the issue currently 
on appeal.  In a June 2008 Supplemental Statement of the Case 
(SSOC), the RO found no CUE in the previous decision.  
Subsequently, in a September 2008 post remand brief, the 
veteran's representative stated "whether there was CUE 
committed or not is really not an issue that the appellant 
feels will help her show the Board her point ..."  The Board 
construes this statement as a withdrawal of her claim for CUE 
in a prior rating decision.  Accordingly, this Board decision 
confines its consideration to the issue as set forth on the 
title page.  This issue has been recharacterized slightly in 
view of the action explained below.




FINDINGS OF FACT

1.  The service-connected disability picture is shown to have 
more nearly approximated a level of impairment manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care and conversation normal) 
beginning on December 22, 2003.  Evidence of a higher rating, 
however, does not exist from this or any earlier date.

2.  The service-connected disability picture is not shown to 
have been at a level of disablement manifested by 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships prior to 
October 12, 2004.


CONCLUSIONS OF LAW

1.  An effective date of December 22, 2003 for the assignment 
of a 30 percent rating, but no more, for the service-
connected major depression with co-diagnosis of PTSD is for 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.400, 4.7, 4.130, Code 9434 
(2007).  

2.  An effective date prior to October 12, 2004 for the 50 
percent rating for the service-connected major depression 
with co-diagnosis of PTSD is not for application.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.400, 4.7 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter.  By this letter, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

The Board is aware that the letter concerned the veteran's 
initial claim for increased evaluation for the service-
connected psychiatric disability, not the earlier effective 
date claim.  However, the current appeal arose upon the grant 
of an increased evaluation for the service-connected 
psychiatric disability beginning in October 2004.  The 
question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in August 2005.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need to provide the veteran with notification of assigned 
ratings and the effective dates for such ratings.  In a March 
2006 letter the RO fulfilled its obligations in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Facts and Analysis

The RO awarded the veteran an increased 50 percent evaluation 
for the service-connected psychiatric disability as of 
October 12, 2004.  Previously a 10 percent rating was in 
effect.  The veteran contends that she should be awarded the 
increased evaluation as of October 1997, the date of grant of 
service connection.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  In cases involving increases, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

In the present case, the veteran first applied for service 
connection for a psychiatric disability, claimed as 
depression, in August 1997.  The RO granted service 
connection for the psychiatric disability in March 1998 and 
assigned a ten percent evaluation as of October 2, 1997, the 
day after her separation from active service. The veteran was 
notified of this decision in March 1998, but did not submit a 
Notice of Disagreement or otherwise indicate a desire to 
contest this action in the following year.  As such, that 
rating became final.

The veteran next applied for increased compensation and her 
claim was received by the RO on December 1, 2000.  The RO 
subsequently reviewed copies of VA treatment records dated 
from February 1997 to August 2001, including a VA examination 
report dated June 20, 2001.  In an August 2001 rating 
decision, the RO denied the veteran's claim for increase.  
The veteran was notified of this decision in August 2001, but 
did not submit a Notice of Disagreement or otherwise indicate 
a desire to contest this action in the following year.  As 
such, that rating became final.

The veteran next applied for service connection for PTSD and 
increased compensation (for the major depression) and her 
claim was received by the RO on October 12, 2004.  The RO 
subsequently received copies of VA treatment records dated 
through February 2005, including a VA examination report 
dated February 1, 2005.  

The veteran is shown in these submitted records to have been 
seen on December 22, 2003 for increased symptoms of PTSD, 
including anxiety, intrusive thoughts and avoidant behavior, 
in anticipation of going through her files related to her 
"MST case."  The veteran also reported feelings of 
increased tension/anxiety due to family conflicts 
precipitated by the holidays.  The examiner discussed with 
the veteran different support systems that the veteran could 
access if she became significantly distressed.  The examiner 
increased the veteran's medication dosage and scheduled the 
veteran for a therapy session at the Veterans Center.

Following the VA examination in February 2005, the RO 
increased the evaluation for the veteran's psychiatric 
disability (recharacterized as major depression with co-
diagnosis of PTSD) to 50 percent as of October 12, 2004 based 
in part on the examination findings.

As illustrated by the record, the veteran's current claim for 
increase is shown to have been received on October 12, 2004.  
This was approximately three years after the unappealed 
August 2001 rating decision which denied the initial claim 
for increase and many years after the unappealed March 1998 
rating decision which established service connection.  See 
38 U.S.C.A. § 7105(c).  However, there is medical evidence 
showing an increase in symptomatology of the service-
connected psychiatric disability in the year preceding the 
date of claim for increase.  

Specifically, the December 22, 2003 VA treatment record 
showed an increase of symptoms associated with the veteran's 
service-connected psychiatric disability more nearly 
approximated by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily) as is contemplated by a 30 
percent evaluation.  38 C.F.R. § 4.130, including Diagnostic 
Code 9434 (2007).  Accordingly, given that this was in the 
year prior to the claim for increase, an earlier effective 
date of December 22, 2003 for the assignment of an increased 
30 percent evaluation is for application in this case.  The 
medical record may serve as an informal claim for an increase 
within 1 year of the formal October 2004 claim.

However, the evidence of record does not demonstrate an 
increase in symptoms associated with the veteran's 
psychiatric disability so significant as to rise to the level 
of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships in 
the year preceding the date of claim for increase.  Thus, the 
evidence does not justify the assignment of the increased 50 
percent evaluation for a time prior to October 12, 2004, the 
date of claim for increase.    

Overall, this evidence provides a basis for finding that the 
service-connected major depression with co-diagnosis of PTSD 
had undergone an increase in severity at earlier date; 
however, the evidence does not demonstrate such increase to 
justify the assignment of the 50 percent evaluation at an 
earlier date.  



	(CONTINUED ON NEXT PAGE)


ORDER

An earlier effective date of December 22, 2003 for assignment 
of a 30 percent evaluation, but no more, for the service-
connected major depression with co-diagnosis of PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An effective date prior to October 12, 2004 for assignment of 
a 50 percent evaluation for the service-connected major 
depression with co-diagnosis of PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


